Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.23(d)(vii) AMENDMENT TO SUB-ADVISORY AGREEMENT THIS AMENDMENT TO SUB-ADVISORY AGREEMENT dated as of September 24, 2008, by and among OLD WESTBURY FUNDS, INC. (the Fund), BESSEMER INVESTMENT MANAGEMENT LLC (the Adviser), and DIMENSIONAL FUND ADVISORS INC. (the Sub-Adviser), W I T N E S S E T H: WHEREAS , the Fund, the Adviser and the Sub-Adviser are parties to that certain Sub-Advisory Agreement dated as of April 6, 2005 (the Sub-Advisory Agreement), pursuant to which the Sub-Adviser provides portfolio selection and related research and statistical services in connection with investment advisory services for the Global Small & Mid Cap Fund (the Portfolio) or a designated portion of the assets of the Portfolio (the Segment); and WHEREAS , the Fund, the Adviser and the Sub-Adviser desire to amend the Sub-Advisory Agreement to modify the compensation payable to the Sub-Adviser for providing such services; NOW, THEREFORE, in consideration of the premises and the mutual agreements contained herein, the parties hereby agree as follows: 1. The fee schedule set forth in Appendix A to the Sub-Advisory Agreement is hereby amended and restated in its entirety with the fee schedule set forth in Appendix A hereto. 2. The Sub-Advisory Agreement, as expressly amended hereby, shall continue in full force and effect. 3. This Amendment may be executed in counterparts, each of which shall be an original but all of which, taken together, shall constitute one and the same agreement. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the Sub-Advisory Agreement to be executed by their respective officers as of the day and year first written above. OLD WESTBURY FUNDS, INC. By: /s/ Peter Artemiou Name: Title: BESSEMER INVESTMENT MANAGEMENT LLC By: /s/ Marc D. Stern Name: Title: DIMENSIONAL FUND ADVISORS LP BY: DIMENSIONAL HOLDINGS INC., GENERAL PARTNER By: /s/ Catherine L. Newell Name: Catherine L. Newell Title: Vice President and Secretary APPENDIX A FEE SCHEDULE The Sub-Adviser shall serve as investment sub-adviser for the Portfolio or Segment. The Adviser will pay the Sub-Adviser, as full compensation for all services provided under this Agreement, an annual fee computed at the following annual rates of the Portfolios or Segments average daily net assets: The Sub-Advisers fee shall be accrued for each calendar day and the sum of the daily fee accruals shall be paid monthly in arrears to the Sub-Adviser no later than fifteen (15) business days following each month end.
